14 F.3d 596NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Candis O. RAY, Plaintiff-Appellant,v.Sam J. ERVIN, III;  James M. Sprouse;  H. Emory Widener,Jr.;  William W. Wilkins, Jr.;  Robert E. Maxwell;  James C.Cacheris;  Walter E. Black, Jr.;  Richard L. Voorhees;  JohnD. Butzner;  Robert F. Chapman;  Toliver Davis;  William R.Burchill;  Michael Davidson;  Kenneth R. Benjamin, Jr.,Morgan J. Frankel;  Francis D. Murnaghan, Jr., Defendants-Appellees.
No. 93-1474.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 7, 1993.Decided Jan. 5, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.
Candis O. Ray, appellant pro se.
Barbara Dickerson Kocher, Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Candis Ray appeals from the district court's order dismissing her Bivens* claim against several judges of this Court and the district court, and attorneys representing the United States Senate and the Administrative Office of United States Courts.  Ray claims that Defendants conspired to deprive her of her constitutional right to a jury trial.  A review of the record reveals that this appeal is without merit.  Ray's claim is conclusory and without factual support.   See Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir.1984) (naked assertions of conspiracy are insufficient to make out claim).  Therefore, we affirm the district court's order dismissing this case.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)